1. The grounds of the motion for a new trial not having the approval of the trial judge, present no question for determination by this court.
2. It was not error to direct a verdict for possession of the premises in dispute in favor of the plaintiff in the dispossessory warrant, the verdict so directed being demanded by the evidence.
3. In the absence of any showing to the contrary, it will be presumed that the amount of monthly rent found by the jury to be due for the premises, was the double rent contemplated by the law, and that this issue was presented to them under a proper charge of the court.
Judgment affirmed. Sutton, P. J., and Parker, J.,concur.
                       DECIDED FEBRUARY 22, 1944.